

114 HR 5950 IH: To extend the authorization of the Uranium Mill Tailings Radiation Control Act of 1978 relating to the disposal site in Mesa County, Colorado.
U.S. House of Representatives
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5950IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2016Mr. Tipton introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend the authorization of the Uranium Mill Tailings Radiation Control Act of 1978 relating to
			 the disposal site in Mesa County, Colorado.
	
 1.AuthorizationSection 112(a)(1)(B) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7922(a)(1)(B)) is amended by striking September 30, 2023 and inserting September 30, 2048.
		